Citation Nr: 1400330	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States (VFW)


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to August 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In November 2012, the Veteran testified at a hearing before the undersigned via video teleconference.  A transcript of the hearing has been associated with the Veteran's claims file.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a skin condition was denied by an unappealed March 2007 rating decision.  

2.  The evidence received since the March 2007 rating decision, including VA treatment records, a VA examination report, and the Veteran's Board hearing testimony, is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a skin condition.

3.  The Veteran's skin condition, diagnosed as dermatitis of both legs and eczema, was incurred during his period of active military service.


CONCLUSIONS OF LAW

1.  The March 2007 RO rating decision denying entitlement to service connection for a skin condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence having been submitted, the claim for entitlement to service connection for a skin condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for entitlement to service connection for a skin condition, diagnosed as dermatitis of both legs and eczema, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

This appeal arises out of the Veteran's contention that he first began experiencing a skin condition during service after receiving a Typhoid shot in 1991, and has since continued to have similar skin symptoms on an intermittent basis.  See Board Hearing Tr. at 8-9, 11.  

The Veteran's claim of entitlement to service connection for a skin condition was initially denied by a March 2007 rating decision on the grounds that his service treatment records were negative for the condition, and there was no medical evidence received showing that the condition existed or that it could be linked to his military service.  The Veteran was notified of the March 2007 rating decision and his appellate rights by a letter dated March 15, 2007; however, he did not appeal and no new relevant medical records were associated with the claims file during the one year appeal period.  In making this determination, the Board notes that additional service personnel records were associated with the claims file after the March 2007 rating decision; however, insofar as these records are not relevant to the claimed skin condition, the Board finds that reconsideration of the claim pursuant to 38 C.F.R. § 3.156(c) is not warranted in this case.  Therefore, the March 2007 rating decision is final as to the evidence of record at that time.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  

Thereafter, in January 2009, the Veteran filed a request to reopen his previously denied claim of entitlement to service connection for a skin condition.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.    

The Board finds that new and material evidence has been associated with the claims file since the March 2007 rating decision.  See February 2011 VA examination report (diagnosing dermatitis of both legs and eczema); November 30, 2012 VA treatment note (noting a 20-year history of a skin rash on the Veteran's lower body, legs, and groin); Board Hearing Tr. at 8-9 (reporting a continuity of skin symptomatology since serving in Saudi Arabia in the Gulf War).  As new and material evidence has been received to reopen the claim of entitlement to service connection for a skin condition, the Veteran's petition to reopen this claim is granted.  

II.  Service Connection 

The Board finds that service connection for a skin condition, diagnosed as dermatitis of both legs and eczema, is warranted.  Establishing entitlement to service connection for a disability requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303 (2013); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The medical evidence of record shows that the Veteran has a current diagnosis of dermatitis of both legs and eczema.  See February 2011 VA skin examination report; VA treatment records dated January 8, 2010; August 4, 2010; April 27, 2011; March 20, 2012; and November 30, 2012.  The medical and lay evidence of record also reflects that the Veteran's current skin condition first manifested during service.  See March 26, 1990 Screening Note of Acute Medical Care (noting that the Veteran had a rash between his legs following a road march, which was diagnosed as "skin abrasions"); Board Hearing Tr. at 8-9, 11 (testimony reflecting that the Veteran first began experiencing an itchy rash on his legs during his service in the Gulf War); Board Hearing Tr. at 3 (testimony reflecting that the Veteran received emergency room treatment for his skin rash in 1993, when he was given anti-itch cream, and in 1997, when he was given Benadryl for his skin symptoms).  Finally, the preponderance of the evidence shows that the Veteran's current skin condition was first incurred during his period of active military service from January 1990 to August 2000 and has continued since, thereby establishing a causal relationship between the in-service condition and the present disability.  See February 2011 VA examination report (reporting that the Veteran's dermatitis of both legs and eczema had existed since 1991); November 30, 2012 VA treatment note (reporting that the Veteran has had an itchy dry skin rash for the past 20 years (i.e., since 1992)).  

Thus, resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's current skin condition, diagnosed as dermatitis of both legs and eczema, was incurred during service.  Accordingly, because all three elements required to establish service connection have been met, the Board finds that service connection for a skin condition, diagnosed as dermatitis of both legs and eczema, is warranted, and the Veteran's claim is granted.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a skin condition is reopened.

Service connection for a skin condition, diagnosed as dermatitis of both legs and eczema, is granted.


REMAND

The Veteran also seeks entitlement to service connection for PTSD.  Before the Board can adjudicate this claim, however, additional development is required.  Specifically, a remand is required in order for the AOJ to issue a Statement of the Case (SOC) as to this issue.  In this regard, the record reflects that the Veteran's claim of entitlement to service connection for PTSD was first adjudicated by the RO in a June 2011 rating decision, which denied entitlement to service connection.  Thereafter, in January 2012, the Veteran filed a Notice of Disagreement (NOD) as to RO's June 2011 decision denying entitlement to service connection for PTSD.  Significantly, however, to date, it does not appear that an SOC has been issued in response to the Veteran's January 2012 NOD.  In such cases, the Board is required to remand the claim for issuance of a SOC.  See 38 C.F.R. § 19.9(c) (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to service connection for PTSD.  Inform the Veteran that in order to complete the appellate process for this issue, he should submit a timely substantive appeal.  If the Veteran perfects his appeal by filing a timely substantive appeal, the matter should be returned to the Board for further appellate review, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


